COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Patrick Cox v. Cara Cox

Appellate case number:     01-15-00063-CV

Trial court case number: 2013-21966

Trial court:               245th District Court of Harris County

        Appellant, acting pro se, filed a motion to extend the mediation deadline by 60 days from
the original March 27, 2015 deadline. Appellant informs the Court that mediation was conducted
on March 23, 2015 and, although the parties did not reach agreement at that time, the mediator
suggested that the matter remain open for further discussion. Appellant’s motion to extend the
mediation deadline is granted. The court requests that the mediator file a status report regarding
the mediation within fourteen days of the date of this order.
        Further, appellant filed his opening brief on October 5, 2015 and appellee’s brief was due
on November 4, 2015. To date, appellee has neither filed her brief nor requested an extension of
time. The Court may set this appeal for submission without an appellee’s brief unless appellee
files (1) a motion to extend time to file her brief or (2) her brief accompanied by a motion to
extend time within fourteen days of the date of this order. See TEX. R. APP. P. 10.5(b),
38.6(d). If appellee does not intend to file a brief, appellee is requested to notify the Court within
fourteen days of the date of this order so that the submission of the appeal will not be delayed.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: January 5, 2016